Citation Nr: 1603417	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  10-13 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), depression and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from November 1977 to November 1981.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Honolulu, Hawaii RO.  In August 2010, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In November 2010, February 2012 and July 2013, the Board remanded the matter for additional development.  The Board finds that the Agency of Original Jurisdiction (AOJ) has complied with its remand instructions.

In an October 2015 statement, the Veteran's representative stated that the Veteran waived initial RO review of the evidence he submitted following the most recent [August 2013] supplemental statement of the case.  The Board may therefore proceed.


FINDINGS OF FACT

1.  The Veteran is not shown to have a diagnosis of PTSD based on a corroborated stressor event in service or based on a fear of hostile military or terrorist activity. 

2.  A chronic psychiatric disability was not manifested in service; a psychosis was not manifested within one year after the Veteran's separation from service; and no diagnosed psychiatric disability is shown to be related to his service.


CONCLUSION OF LAW

Service connection for a psychiatric disability, to include PTSD, is not warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2014) have been met.  By correspondence dated in November 2008 and December 2010, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  He was also provided notice of how VA assigns disability ratings and effective dates of awards.  Notably, during the August 2010 videoconference Board hearing, the undersigned advised the Veteran of what is still needed to substantiate the claim (evidence of a nexus between the claimed disability and his service); the Veteran's testimony reflects that he is aware of what remains needed to substantiate his claim.

The Veteran's service treatment records (STRs) and service personnel records are associated with his claims file, and pertinent postservice treatment records have been secured.  The AOJ arranged for a VA examination in February 2012 and an August 2013 record review/medical opinion.  As will be discussed in greater detail below, the Board finds the examination/opinion reports to be (cumulatively) adequate for rating purposes, and the August 2013 opinion report satisfies the mandate of the July 2013 remand.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish service connection for the claimed disorder, there must be evidence of (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic diseases (to include psychosis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from active duty (one year for psychosis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  Where the veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994). 

On July 12, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and adding a new paragraph (f)(3) that states: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire; including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Veteran cited as his alleged stressors in service that he was a firefighter onboard the U.S.S. Edwards and that a service member by the last name of H. died in his arms sometime in the middle of 1980.  He cited as a stressor the fear of being killed by an enemy submarine or ship while stationed in the Okhotsk Sea.  He cited as a stressor working in very close quarters with dangerous gases while serving as a welder onboard the ship.  He cited as a stressor the nuclear, biological and chemical warfare training he underwent while stationed in Treasure Island.  He cited as a stressor seeing American F-16s flying very close to his ship and fearing that they would hit the ship.

In a January 2011 response to a records request, the JSRRC stated that they had reviewed the 1980 command history submitted by the U.S.S. Edwards, which revealed that the ship conducted underway operations in the Hawaiian Operating Area during the months of May, June and July 1980.  The history does not document any casualties as the result of shipboard fires as described by the Veteran.  The JSRRC also reviewed the June 1980 deck logs for the Edwards, which concur with the 1980 command history for the ship.  The deck logs document fire drills but no actual fire.  The deck logs do not document any casualties as the result of shipboard fires as described by the Veteran.  The JSRRC coordinated with the Navy Casualty Assistance Branch with the name H., however they did not document the name H. as a casualty in their files.  

The Board has considered the Veteran's statements and testimony.  As multiple official sources, including the U.S.S. Edwards' command history, the deck logs of the U.S.S. Edwards, and the Navy Casualty Assistance Branch do not indicate either the death of a servicemember or a fire on board the ship on which the Veteran served, the Board finds that the Veteran's assertions regarding ship fires and the death, in his arms, of a fellow servicemember, made in connection with a claim for compensation benefits, lack credibility.  

The claims file includes a December 2012 memorandum with a formal finding of a lack of information required to corroborate stressors associated with a claim of service connection for PTSD.

The Veteran's STRs are silent for any complaints, findings, treatment or diagnosis of a psychiatric disability.  On October 1981 service separation examination, psychiatric findings were normal; on contemporaneous report of medical history, the Veteran denied any history of depression, trouble sleeping, or nervous trouble of any sort. 

On October 1997 private treatment, the Veteran requested medication for claustrophobia; no diagnosis was given.  Private treatment records from January 2001 to November 2008 include assessments of anxiety disorder.  

On December 2008 VA treatment, the Veteran reported that his anxiety began about 2 weeks after his discharge from service, when he "freaked out" and became claustrophobic.  He reported being unable to drive or fly long distances unless he is medicated.  He reported taking Xanax for 15 years up to 4 times daily.  The assessment was anxiety disorder.

On January 2009 VA mental health evaluation, the Veteran reported a 15 year history of anxiety for which he took Xanax.  He reported that while he was serving on the U.S.S. Richard Edwards, Russian Migs were targeting the U.S.S. Enterprise and his unit had to help protect it.  He reported that he used to run the boilers and the water would get contaminated, so the ship would shut down and would then have to be towed in; he reported feeling a loss of control and that his life was under threat.  He reported seeing a Russian trawler while he was out in Russian waters, spying, and he began having panic attacks after getting out of service.  He reported fears of getting into an elevator or flying on a plane.  Following a mental status examination, the diagnoses included panic disorder and alcohol use disorder not otherwise specified. 

At the August 2010 Board hearing, the Veteran testified that his anxiety issues began 2 weeks after he got out of service.  He testified that he was a welder and firefighter on the U.S.S. Edwards and he blamed himself for not training his men better in firefighting onboard.  He testified that one of the men he trained died in his arms with his mask welded to his face during a fire, while they were out to sea in approximately mid-1980.  He testified that the ship followed a Russian trawler into the Okhotsk Sea and he was fearful of being defenseless against Russian ships and submarines.  He testified that his job duties as a welder were in very close quarters near dangerous gases.  He testified that he took nuclear, biological and chemical (NBC) warfare classes during his training and the masks would sometimes leak.

On February 2012 VA examination, the Veteran reported that he served in the Navy as a welder, pipefitter and firefighter.  He reported that he was not exposed to combat situations but he was exposed to high levels of traumatic stress.  He reported that there was a shipboard fire and a friend of his was burned in the fire and died in his arms after a mask melted to the man's face, preventing him from breathing.  The Veteran reported that he was not wounded in combat and denied any disciplinary problems.  He did not engage in psychiatric treatment during service and he denied having any concerns related to anxiety in the Navy; however, he reported experiencing sleep problems and anxiety almost immediately after leaving the service.  He reported currently taking Xanax several times a day for anxiety; his reported symptoms included anxiety, panic attacks, chronic sleep impairment, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances.

Following a mental status examination, the diagnosis was generalized anxiety disorder.  The examiner opined that the Veteran's symptoms appear to be related to stressful events that occurred when he was in the Navy and there appears to be a proximal connection to his symptoms beginning shortly after he left the service and exposure to stressors including a friend dying in his arms due to a shipboard fire.  The examiner therefore opined that the generalized anxiety disorder is at least as likely as not incurred due to stressful events that occurred in military service.

On July 2013 remand, the Board determined that the February 2012 VA examination and opinion could not be determined as adequate for rating purposes, because the stressful event to which the examiner had related the Veteran's generalized anxiety disorder was not verified by the JSRRC's findings, which cited no documented history of any casualties as the result of a shipboard fire as described by the Veteran, no actual fires reported onboard the ship as described by the Veteran, and no documented casualty matching the name reported by the Veteran.  The Board remanded the matter in order to obtain a medical opinion regarding the etiology of the Veteran's diagnosed psychiatric disability, noting that the previously reported stressor has not been confirmed, and only confirmed stressors (of which there are none) should be accepted by the examiner.  

In an August 2013 addendum opinion, the February 2012 VA examiner stated that he could no longer opine that the Veteran's generalized anxiety disorder is related to service if he is not able to consider the Veteran's claimed stressors of a shipboard fire and a friend's death in his arms.  Since these stressors cannot be considered, the examiner stated that he can only opine that the generalized anxiety disorder is less likely than not caused by or a result of military service.

The Veteran submitted an April 2014 statement from VA psychiatrist Dr. Henderson, who stated that the Veteran has severe anxiety; Dr. Henderson stated that the Veteran has nightmares about things that happened on his ship and although most of his symptoms are related to panic disorder, he may have PTSD.

Additional VA treatment records include assessments of anxiety disorder with panic attacks, with no opinions offered regarding etiology.  The Veteran also submitted lay statements from family members and a friend who described his psychiatric disability and related symptoms.

The preponderance of the evidence is against a finding that the Veteran has PTSD.  The relaxed evidentiary standards of the revised 38 C.F.R. § 3.304(f)(3) do not apply in this case, given the circumstances of his service and the nature of his allegations.  He did not serve in an area where he may have been under a threat of imminent bodily harm, and he has not been assigned a diagnosis of PTSD based on a fear of hostile military or terrorist activity.  Indeed, while Dr. Henderson opined that the Veteran "may have PTSD", the Veteran has not been assigned a confirmed diagnosis of PTSD at any time.  Indeed, the only diagnosis assigned by the February 2012/August 2013 VA examiner is generalized anxiety disorder; PTSD was not diagnosed.

In summary, the record does not show that the Veteran engaged in combat with the enemy, and there is no evidence supporting a possibility that he may have served in circumstances that may reasonably be found to create a fear of hostile military activity.  Additionally, there is no valid diagnosis of PTSD on that basis.  Furthermore, no in-service stressor cited by the Veteran has been verified.  As threshold legal requirements for establishing service connection for PTSD are not met, service connection for such disability is not warranted. 

As the record shows diagnoses of psychiatric disabilities other than PTSD, the analysis proceeds to whether any other psychiatric disability diagnosed may be service connected.  A chronic acquired psychiatric disability was not noted in service or clinically noted post-service prior to 2001, and service connection for a psychiatric disability on the basis that such disability became manifest in service and persisted is not warranted.  As a psychosis is not shown to have been manifested in the first postservice year, the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 do not apply. 

The Board finds that the February 2012/August 2013 VA examiner's reports concluding that the Veteran does not have a current psychiatric disability related to service warrant substantial probative weight, as they incorporate findings and statements made by the Veteran throughout the pendency of this claim, and they explain why the complaints and findings do not support a nexus between any diagnosis of a psychiatric disability and the Veteran's service.  

The Board finds that the service and post-service treatment records, overall, provide evidence against this claim, indicating that the Veteran does not have a current psychiatric disability related to service.  The more probative evidence in the record is against a finding that any current psychiatric disability was incurred in or caused by the Veteran's active service.  

Regarding the Veteran's own opinion that he has a psychiatric disability that is due to his service, he is a layperson and has not demonstrated or alleged expertise in establishing, or determining the etiology of, a psychiatric diagnosis.  Those are medical questions beyond the realm of common knowledge or resolution by lay observation.  He has not provided any supporting medical opinion or medical treatise evidence; does not cite to any supporting factual data; and does not offer any explanation of rationale for his opinion.   Therefore, his opinion in this matter has no probative value.  The diagnosis of a specific mental disability is not a matter capable of resolution by lay observation (see Buchanan v. Nicholson, 451 F.3d 1331 (Fed, Cir, 2006)).  While a layperson may provide testimony bearing on etiological factors for a psychiatric disability (see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fe. Cir. 2009)), what has caused a specific psychiatric diagnosis is a question beyond the scope of common knowledge or lay observation.  It requires medical training/expertise (see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  The Veteran does not cite to supporting medical opinion or medical literature, and his statements relating his various current psychiatric diagnoses to an event or events in service cannot be found dispositive.  The preponderance of the evidence is against the Veteran's claim of service connection for a variously diagnosed psychiatric disability, to include PTSD, depression and anxiety and the appeal in this matter must be denied.


ORDER

The appeal seeking service connection for a psychiatric disability, to include PTSD, depression and anxiety is denied.





____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


